internal_revenue_service number release date index number ------------------- ----------------------------- ----------------- -------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------- id no ---------------- telephone number -------------------- refer reply to cc fip b01 plr-134759-14 date date legend taxpayer lenders state date date date date date a b c d e f ------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- -------------------------------- ------------------- ------------------ -------------------------- ---------------- --------------------- --------------------- -------------- -------------- ------- --- ------- --- plr-134759-14 g h dear ------------ -------------- -------------- this is in reply to a letter dated date requesting a ruling that the patronage_dividends described below do not constitute gross_income to taxpayer for purposes of sec_856 or sec_856 facts taxpayer is a state corporation whose common_stock is publicly traded taxpayer elected to be treated as a real_estate_investment_trust reit effective date and such election remains in effect today taxpayer is a calendar_year taxpayer that uses an overall accrual_method of accounting taxpayer is a timberlands company the lenders are farm_cooperatives that are part of the farm credit system the farm credit system is intended to provide sound and affordable credit to farmers ranchers and other individuals and enterprises supporting rural america the farm credit system is a federally chartered network of borrower-owned lending institutions which include sec_78 direct-lending farm credit associations throughout the united_states all regulated by the farm credit administration the farm credit associations are subchapter_t cooperatives owned by the patrons who borrow from them the farm credit associations make distributions to their patrons in the form of patronage_dividends the amounts of patronage_dividends are based on the quantity or value of business done with the patron each lender has its own patronage_dividend policy but the policies generally function in a similar manner the lender will determine at the end of the year the total amount of patronage_dividends that will be distributed for the year to all its patrons taxpayer certain affiliates of taxpayer together the borrowers the lenders and other parties agreed to a term revolver credit facility dated date as amended on date the credit agreement the credit agreement originally was a dollar_figurea senior unsecured term credit agreement on date all existing borrowings were repaid in full and the aggregate commitments of the lenders were reduced to dollar_figureb in the date amendment the credit agreement has a delayed draw feature that allows up to five borrowings through date each a borrowing and the credit agreement matures date the periodic interest rate on the term credit agreement is libor plus c basis points with an unused commitment fee of d basis points plr-134759-14 each of the borrowers receives annual patronage_dividends from the lenders the terms of which are set by each lender in its respective bylaws and other relevant documents the amount of any patronage_dividend depends on the amount borrowed and the time such amount is outstanding the borrowers expect that the patronage_dividends will create an effective_interest_rate of approximately libor plus e basis points effectively reducing the interest rate paid to the lenders by approximately f basis points the initial borrowing on the credit agreement was a dollar_figureg borrowing on the closing date of the credit agreement these funds were used to refinance an existing revolving credit agreement an additional dollar_figureh was subsequently borrowed under the credit agreement on date all existing borrowings were repaid in full no amounts are currently outstanding under the credit agreement taxpayer has up to three borrowings remaining under the credit agreement and anticipates borrowing under the credit agreement and receiving future patronage_dividends based on its use of the credit facility the patronage_dividends received specifically by taxpayer with respect to its borrowings are patronage_dividends representations the following representations are made by taxpayer a b c taxpayer anticipates that borrowings by taxpayer under the credit agreement will be used almost entirely for the acquisition of assets described in sec_856 the patronage_dividends will be patronage_dividends within the meaning of sec_1388 and will be included on the tax_return of taxpayer as gross_income for financial_accounting purposes the patronage_dividends will be treated as a reduction in the interest_expense related to borrowings under the credit agreement law and analysis sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation’s gross_income excluding gross_income from prohibited_transactions must be derived from sources that include dividends interest rents_from_real_property and gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer plr-134759-14 sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation’s gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees to make loans secured_by mortgages on real_property or to purchase or lease real_property gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part i whether any item_of_income or gain which does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c or ii whether any item_of_income or gain which otherwise constitutes gross_income not qualifying under sec_856 or c may be considered as gross_income which qualifies under sec_856 or c sec_301 provides that except as otherwise provided in chapter of subtitle a of the code which chapter includes sec_301 sec_316 sec_317 sec_856 and sec_1388 a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 sec_301 provides in part that in the case of a distribution to which sec_301 applies that portion of the distribution which is a dividend as defined in sec_316 shall be included in gross_income sec_316 provides that for purposes of subtitle a which subtitle includes sec_856 and sec_1388 the term dividend means any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the earnings_and_profits at the time the distribution was made sec_316 provides in the flush language that except as otherwise provided in subtitle a every distribution is made out of earnings_and_profits to the extent thereof and from the most recently accumulated_earnings_and_profits it provides further that to the extent that any distribution is under any provision of subchapter_c of chapter of subtitle a treated as a distribution_of_property to which sec_301 applies such distribution shall be treated as a distribution_of_property for purposes of this subsection plr-134759-14 sec_1388 provides that for purposes of subchapter_t the term patronage_dividend means an amount_paid to a patron by an organization to which part i of subchapter_t applies on the basis of quantity or value of business done with or for such patron under an obligation of such organization to pay such amount which obligation existed before the organization received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons for this purpose net_earnings shall not be reduced by amounts paid during the year as dividends on capital stock or other proprietary capital interests of the organization to the extent that the articles of incorporation or bylaws of such organization or other contract with patrons provide that such dividends are in addition to amounts otherwise payable to patrons which are derived from business done with or for patrons during the taxable_year sec_1388 further provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that a such amount is out of earnings other than from business done with or for patrons or b such amount is out of earnings from business done with or for other patrons to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions sec_1385 provides that except as otherwise provided each person shall include in gross_income the amount of any patronage_dividend which is paid in money a qualified_written_notice_of_allocation or other_property except a nonqualified_written_notice_of_allocation and which is received by him during the taxable_year from an organization described in sec_1381 the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business patronage_dividends paid_by a subchapter_t cooperative are a return of earnings to its cooperative patrons based on the amount of business that the patron transacts with the cooperative the patronage_dividends paid_by a subchapter_t financing cooperative effectively reduce the costs that its patrons incur to borrow funds from the cooperative the amounts paid_by lenders as patronage_dividends represent earnings that the cooperatives are able to refund to taxpayer based on the average amounts that taxpayer borrowed from lenders during the prior year thus while taxpayer must include patronage_dividend income in its gross_income under sec_1385 the patronage_dividends effectively reduce taxpayer’s interest_expense paid during the prior year under the facts of the instant case exclusion of the patronage_dividends plr-134759-14 from gross_income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests under those provisions conclusion accordingly pursuant to sec_856 we conclude that the patronage_dividends included in taxpayer’s gross_income under sec_1385 are excluded from its gross_income for purposes of sec_856 and c except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code additionally we are not ruling on the tax treatment of the credit agreement and whether the agreement is a loan for federal_income_tax purposes this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer under a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________ steven harrison chief branch office of associate chief_counsel financial institutions products cc
